      Case 2:20-cv-00994-ER Document 32 Filed 08/17/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CONNECT INFORMATION TECHNOLOGY        :     CIVIL ACTION
PROFESSIONALS, LLC, et al.,           :     NO. 20-994
                                      :
          Plaintiffs,                 :
                                      :
     v.                               :
                                      :
MEDMATICA CONSULTING ASSOCIATES,      :
                                      :
          Defendant.                  :


                                 ORDER

          AND NOW, this 17th day of August, 2021, after

considering Defendant’s Motion for Summary Judgment (ECF No. 23)

and all responses thereto, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED as follows:

          1. Defendant’s Amended Motion for Leave to File a

Reply Brief (ECF No. 28) is GRANTED;

          2. Defendant’s Motion for Leave to File a Reply Brief

(ECF No. 27) is DENIED as moot;

          3. Plaintiffs’ Motion for Leave to File a Sur-Reply

Brief (ECF No. 29) is GRANTED; and

          4. Defendant’s Motion for Summary Judgment (ECF No.

23) is DENIED.

          AND IT IS SO ORDERED.



                           ______________________________
                           EDUARDO C. ROBRENO, J.
